Motion for an order permitting withdrawal of appellant’s points granted to the extent of dispensing with the printing of appellant’s reply brief on condition that appellant serves one typewritten copy of his reply brief on the attorney for respondents and flies six typewritten copies of such brief with this court on or before October 12, 1962. Respondents, if they are so advised, may serve a rebuttal brief in typewritten form on or before October 19, 1962. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.